Citation Nr: 1704354	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  14-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory condition due to Gulf War hazards as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2007 to November 2007, February 2008 to May 2008 and October 2009 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The January 2016 Board decision, in part, denied entitlement to service connection for a respiratory condition due to Gulf War hazards as due to an undiagnosed illness.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued a Joint Motion for Remand (JMR) which vacated the January 2016 decision as it relates to the issue of entitlement to service connection for a respiratory condition due to Gulf War hazards as due to an undiagnosed illness and remanded the appeal for further action consistent with the JMR.  

Additionally, the Board notes the January 2016 Board decision remanded the Veteran's claims for entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), entitlement to service connection for traumatic brain injury (TBI), entitlement to service connection for low back strain, entitlement to service connection for a right knee condition, entitlement to service connection for a left knee condition, and entitlement to service connection for neck condition.  These claims have not yet been re-adjudicated by the RO; and, they are not presently before the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran was afforded a VA respiratory disorder in April 2013.  The examiner determined that the Veteran was not experiencing any respiratory symptoms.  However, based on the Veteran's report that Department of Transportation breathing tests purportedly produced poor results, a pulmonary function test (PFT) was conducted.  The results of the PFT were listed as FEV-1% predicted.  The examiner then stated the PFT results did not accurately reflect the Veteran's pulmonary function, and that the Veteran had no respiratory condition.  No explanation or rationale was provided for this conclusion.  

The parties to the JMR agreed that the examination and opinion considered an incomplete medical history and provided an inadequate opinion.  Thus, consistent with the August 2016 JMR, a remand is required in order for the VA to fulfill its duty to assist the Veteran prior to adjudicating this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of Transportation and request copies of medical record.  A specific request should be made for any respiratory testing that was conducted. The records should be associated with the claims file.  Any negative reply should be properly included in the claims file.

2.  Contact the Veteran and ask that he identify all VA and non-VA care providers that have treated him for respiratory problems since service discharge.  Secure the necessary medical release for any private records.  The records should be associated with the claims file.  Any negative reply should be properly included in the claims file. The letter must also inform the Veteran that if VA is unable to obtain his private medical records that he is responsible for obtaining them and providing them to VA himself.  

3.  Following the completion of the above, make arrangements for the Veteran to be afforded another VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed and all findings reported in detail. The examiner is asked to accomplish the following:

a. Identify any respiratory/pulmonary symptoms that presently exist or that have existed during the course of the appeal.  

b. State whether any identified respiratory symptoms are symptoms of a diagnosed disability or manifestations of an undiagnosed illness.  The diagnosed disability should be clearly identified/diagnosed.

c. If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (a 50 percent probability or greater) that the condition was incurred in or caused by active service.  

d. If any of the above symptoms are not attributable to a known diagnosed disability, state whether it is at least as likely as not (a 50 percent probability or greater) that the symptom is a manifestation of an undiagnosed illness related to the Veteran's service in Southwest Theater of Operations.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

